

Exhibit 10.26


IHS MARKIT LTD.


AMENDMENT TO THE
MARKIT LTD. 2014 EQUITY INCENTIVE AWARD PLAN




Amendment dated as of October 17, 2016 (this “Amendment”) to the Markit Ltd.
2014 Equity Incentive Award Plan (the “2014 Equity Plan”).


W I T N E S S E T H


WHEREAS, Markit Ltd., the predecessor company to IHS Markit Ltd. (the
“Company”), entered into an Agreement and Plan of Merger, dated as of March 20,
2016 (the “Merger Agreement”), with Marvel Merger Sub, Inc. and IHS Inc.; and


WHEREAS, following the consummation of the transactions that were contemplated
by the Merger Agreement, the Company desires to amend certain terms and
conditions related to equity awards granted pursuant to the 2014 Equity Plan.


NOW THEREFORE, the 2014 Equity Plan is hereby amended as follows:


1.AMENDMENT


Section 13.16 of the 2014 Equity Plan, is hereby amended and restated as
follows:

“13.16 Special Vesting Terms.    
Notwithstanding any other provision of the Plan or any Award Agreement (subject
to any provisions applicable to a Holder under an Award Agreement or individual
agreement that contain vesting terms that are more favorable to the Holder than
those set forth in this Appendix A), if a Holder experiences a Termination of
Employment as a result of a termination by the Company without “cause” (as
defined in the Markit Key Employee Incentive Program) within 24 months after the
Closing Date (as defined in the Agreement and Plan of Merger, dated as of March
20, 2016, among the Company, Marvel Merger Sub, Inc. and IHS Inc. (the “Merger
Agreement”)), and such Termination of Employment is a direct result of the
consummation of the Merger (as defined in the Merger Agreement), as determined
in the sole discretion of the Company, then all Awards held by such Holder that
were unvested as the Closing Date shall vest in full immediately on the date of
such Termination of Employment and any Options held by such Holder as of the
Closing Date shall remain exercisable until the earlier of (i) 12 months
following the date such Termination of Employment or (ii) the expiration of the
original stated term for such Option set forth in the applicable Award
Agreement.”


2.
EFFECTIVENESS OF AMENDMENT



This Amendment will become effective immediately. Except as amended by the terms
of this Amendment, the 2014 Equity Plan will remain in full force and effect in
accordance with its terms.




1
    